278 S.W.3d 711 (2009)
PROGRESSIVE MEDICAL, INC., Plaintiff/Appellant,
v.
LASERSURGE, INC, Defendant/Respondent.
No. ED 91470.
Missouri Court of Appeals, Eastern District, Division Three.
February 24, 2009.
Paul Joseph Puricelli, Jeremy Anthony Salvatori, Jefferson City, MO, for Plaintiff/Appellant.
Scott K.G. Kozak, Saint Louis, MO, for Defendant/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J, and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Progressive Medical, Inc. (Appellant) appeals from the trial court's Order/Judgment dismissing without prejudice its petition against Lasersurge, Inc.[1] We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in dismissing Appellant's petition. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  Lasersurge, Inc. is now known as LSI Solutions, Inc.